UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5161



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FERNANDO CARDENAS-ROSAS, a/k/a Luis Rodriguez-
Fernandez,

                                              Defendant - Appellant.




Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-05-183)


Submitted:   October 27, 2006          Decided:     December 15, 2006


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Robert Albert Jamison Lang, OFFICE
OF THE UNITED STATES ATTORNEY, Winston-Salem, North Carolina, Anna
Mills Wagoner, United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Fernando       Cardenas-Rosas1     pled    guilty    to    charges     of

obstruction of commerce by robbery, in violation of 18 U.S.C.

§§ 2, 1951 (2000) (“Count One”); brandishing a firearm during and

in relation to a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1)(A)(ii) (2000) (“Count Two”); and theft of firearms, in

violation of 18 U.S.C. § 922(u) (2000) (“Count Three”).                         The

district court sentenced Cardenas-Rosas to concurrent terms of 84

months’ imprisonment on Counts One and Three and a consecutive term

of 84 months’ imprisonment on Count Two, the statutory mandatory

minimum for that offense.            See 18 U.S.C. § 924(c)(1) (2000).

Cardenas-Rosas appealed.       We affirm.

          Counsel     has    filed    a   brief     pursuant    to     Anders    v.

California,    386   U.S.   738   (1967),     contending       there    exist    no

meritorious issues for appeal but suggesting the district court

imposed an unreasonable sentence.            Cardenas-Rosas filed a pro se

supplemental    brief.      The   Government        elected    not   to   file    a

responsive brief.

          After United States v. Booker, 543 U.S. 220 (2005), a

sentencing court is no longer bound by the range prescribed by the

sentencing guidelines.      See United States v. Hughes, 401 F.3d 540,


     1
      The indictment returned by the grand jury listed the name
“Luis Rodriguez-Fernandez.”     This name is an alias used by
Cardenas-Rosas. Upon the Government’s motion, and with the consent
of the Appellant, the district court ordered the indictment amended
to reflect Appellant’s true name, Fernando Cardenas-Rosas.

                                     - 2 -
546 (4th Cir. 2005).     In a post-Booker sentencing, district courts

must calculate the appropriate guideline range, consider the range

in conjunction with other relevant factors under the guidelines and

18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2005), and impose a

sentence. United States v. Green, 436 F.3d 449, 455-56 (4th Cir.),

cert. denied, 126 S. Ct. 2309 (2006).           However, “a district court

need not explicitly discuss every § 3553(a) factor on the record.”

United States v. Eura, 440 F.3d 625, 632 (4th Cir. 2006), petition

for cert. filed, ___ U.S.L.W. ___ (U.S. June 20, 2006) (No. 05-

11659).     A   sentence    imposed   within     the   properly   calculated

guidelines range is presumptively reasonable.            Green, 436 F.3d at

457; see United States v. Johnson, 445 F.3d 339, 341-42 (4th Cir.

2006)    (discussing   justifications     for    finding   sentence   within

properly    calculated     advisory   guidelines       range   presumptively

reasonable).

            On Counts One and Three, the district court sentenced

Cardenas-Rosas toward the middle of the range of 77 to 96 months’

imprisonment under the advisory sentencing guidelines.2            The court

noted it was inclined to impose a sentence at the top of the range,

given Cardenas-Rosas’ substantial prior criminal record, the nature

of the offense, and the need for adequate deterrence.              Awarding

Cardenas-Rosas credit for some assistance to the Government in the


     2
      Counts One and Three carried statutory maximum terms of
twenty and ten years’ imprisonment, respectively. See 18 U.S.C.
§§ 1951, 924(i)(1) (2000).

                                  - 3 -
capture of a co-defendant, however, the district court imposed

concurrent 84-month sentences.    Cardenas-Rosas fails to rebut the

presumption that these sentences were reasonable.     On Count Two,

the district court possessed no discretion to sentence below the

statutory mandatory minimum of seven years’ imprisonment, because

“Booker did nothing to alter the rule that judges cannot depart

below a statutorily provided minimum sentence.”     United States v.

Robinson, 404 F.3d 850, 862 (4th Cir.), cert. denied, 126 S. Ct.

288 (2005).

          In his pro se supplemental brief, Cardenas-Rosas mainly

challenges the specific offense characteristic enhancements used to

increase his sentence on Counts One and Three.3    Because Cardenas-

Rosas did not object to these enhancements in the district court,

this court reviews for plain error.      See Fed. R. Crim. P. 52(b).

Four conditions must be met before we will notice plain error:

(1) there was error; (2) the error was plain under current law;

(3) the error must affect substantial rights, typically meaning the

defendant is prejudiced by the error in that it affected the



     3
      Cardenas-Rosas also contends his sentence was enhanced for
facilitating the escape of a co-defendant and his sentence was
excessive compared to those of his co-defendants. In fact, the
district court noted Cardenas-Rosas assisted to some degree in the
individual’s capture and cited this assistance when sentencing
Cardenas-Rosas to the middle of the guidelines range for the first
and third counts.     Otherwise, the district court would have
sentenced Cardenas-Rosas at the top of the range, in light of his
prior record, the nature of the offense, and the need for
deterrence.

                                 - 4 -
outcome of the proceedings; and (4) the error must seriously affect

the     fairness,    integrity,     or     public    reputation       of    judicial

proceedings.       United States v. Olano, 507 U.S. 725, 733-37 (1993).

            Cardenas-Rosas received a two-point enhancement pursuant

to U.S. Sentencing Guidelines Manual (“USSG”) § 2B3.1(b)(3)(A)

(2004) because the victim sustained bodily injury and a separate

two-point        offense    level        enhancement       pursuant        to        USSG

§ 2B3.1(b)(4)(B) because the victim was physically restrained to

facilitate commission of the offense or to facilitate escape.

Cardenas-Rosas claims he never touched the victim, a pawn shop

teller who was forced into a back room at gun point, pushed to the

floor, and had a towel placed in her mouth and her hands, feet, and

mouth taped with duct tape. The record indicates Cardenas-Rosas at

least    aided    and   abetted    this    activity;   consequently,            he   “is

punishable as a principal.”         18 U.S.C. § 2 (2000).

            Cardenas-Rosas also received a one-point enhancement

pursuant to USSG § 2B3.1(b)(6) because a firearm was taken and a

two-point enhancement pursuant to USSG § 2B3.1(b)(7)(C) because the

amount of loss exceeded $50,000.                He claims he should not have

received these enhancements because the items were recovered.

“‘Loss’    means    the    value   of    the    property   taken,     damaged,         or

destroyed.”       USSG § 2B3.1 comment. (n.3).             The record indicates

over $50,000 worth of property was taken; similarly, the firearm

was taken.       Therefore, these enhancements were also proper.


                                        - 5 -
            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We    therefore    affirm    Cardenas-Rosas’       convictions      and

sentence.   We deny Appellant’s         motion to substitute attorney and

counsel’s motion to withdraw.            This court requires that counsel

inform Cardenas-Rosas, in writing, of the right to petition the

Supreme   Court    of   the   United    States    for     further   review.      If

Cardenas-Rosas requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may move

in this court for leave to withdraw from further representation.

Any such motion filed by counsel must state that a copy thereof was

served on Cardenas-Rosas.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the   court    and     argument    would    not   aid   the

decisional process.



                                                                          AFFIRMED




                                       - 6 -